McGloin, J.,
concurring. — In this case the evidence does not satisfy me that the removal of the effects of the deceased was the act of the defendant. He, himself, positively declares, under oath, that it was not, and that he knew nothing of it until upon returning from the funeral he found them upon his premises, and the circumstances connected with the removal corroborate him. The property occupied by Mrs. Cavanaugh was rented, and the landlord certainly was the only one interested to order the removal of the things in question before the funeral was ended, whereby his premises would be cleared-of them. The burden was upon plaintiff to make certain her case upon this point as upon all others, and I do not think she has succeeded. Furthermore, although disposed to enforce fully the laws under consideration, I am not prepared to announce the doctrine that defendant wiio knew, as did all others who were acquainted with deceased, that she was utterly insolvent and that these things were all she possessed, rendered himself liable, as unconditional heir, for all her debts by simply removing from the premises of another, which they encumbered and depositing in his stable to be surrendered to whomsoever should call for the same with due authority, tilings which many reputable witnesses declare to have been mere trash, possessing no value whatever, or one so trifling as to be practically none. I consider the case very similar to the one reported in 4 La. An. 328, Soubiran v. Rivollet.
Behearing refused.